      Case 2:21-cv-00056-TLN-AC Document 8 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    REGIS COOPER,                                     No. 2:21-cv-0056 AC P
12                         Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    I. RIVERA, et al.,
15                         Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983.

18   See ECF No. 1. Plaintiff has neither paid the filing fee nor requested authority pursuant to 28

19   U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by Local

20   Rule 302 pursuant to 28 U.S.C. § 636(b)(1)(B).

21          On January 21, 2021, plaintiff was ordered to file a completed in forma pauperis affidavit

22   within thirty days, and he was cautioned that failure to do so would result in a recommendation

23   that this action be dismissed. The thirty-day period has now expired, and plaintiff has not

24   responded to the court’s order and has not filed the required document.

25          In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

26   directed to randomly assign a District Judge to this case, and

27          IT IS HEREBY RECOMMENDED that this action be DISMISSED without prejudice.

28          These findings and recommendations are submitted to the United States District Judge
                                                       1
      Case 2:21-cv-00056-TLN-AC Document 8 Filed 03/05/21 Page 2 of 2


 1   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 2   after being served with these findings and recommendations, plaintiff may file written objections
 3   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 4   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 5   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 6   (9th Cir. 1991).
 7   DATED: March 5, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
